Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “sensor,” “headland management system,” “the feeder house is connected to another drive” must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sensor 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 20 is objected to because of the following informalities:  typo: “compries” (cl. 20, ln 6).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Füchtling et al (10412887, priority 8/2016), in view of Sauerwein (2009/0277145).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Füchtling teaches the claimed invention, except:

“(19) In another design, the grain conveyor has a chain conveyor, and a direction of rotation for the intake roller and/or a direction of conveyance for the chain conveyor of the grain conveyor and the direction of conveyance of the center belt can be reversed collectively, and the left-hand and the right-hand transverse conveyor belts can be stopped. In this regard, the control unit may be configured to: order the reversing of the direction of rotation for the intake roller and/or a direction of conveyance for the chain conveyor of the grain conveyor and the direction of conveyance of the center belt; and/or order the stopping of the left-hand transverse conveyor belt and the right-hand transverse conveyor belt.”

“Subsequently, the control unit 20 transmits control signals 61 to the center belt 6 and the transverse conveyor belts 7, 8. The control signals 61 are received by the hydraulic pumps 49, 50, 51, and change the motor rotational rates of the hydraulic motors 46, 47, 48 for the center belt 6 and the transverse conveyor belts 7, 8 (see FIG. 2b as well).”

“(41) In another design, the belt speed v.sub.M of the center belt and the belt speeds v.sub.L, v.sub.R of the transverse conveyor belts 7, 8 are reduced to the minimum belt speed v.sub.M, v.sub.L, v.sub.R when driving out of a crop, in particular in a headland. The driving out of the crop may be detected by the control unit 20. For this, necessary data can preferably be automatically transmitted to the control unit 20 from a route management system, a GPS based field map, and/or from environment sensors, and used by the control unit 20 as a signal indicating the exiting of the crop. The reducing of the belt speeds v.sub.M of the center belt 6 and the belt speeds v.sub.L, v.sub.R of the transverse conveyor belts 7, 8 to the minimum belt speed v.sub.M, v.sub.L, v.sub.R is integrated in a field end management system. Alternatively or additionally, the driving out of the crop can be indicated by the vehicle operator.”

“(44) The grain conveyor 3 may have a chain conveyor 42, and the rotational direction 37 of the intake roller 13 and/or the conveyance direction 43 of the chain conveyor 42 of the grain conveyor 3, and the conveyance direction 30 of the center belt 6, may be collectively reversed. The transverse conveyor belts 7, 8 may be stopped thereby. In this manner, harvest is conveyed in the reversed direction, back out of the intake channel 19 of the grain conveyor 3, and away from the intake channel 19. For this, the control unit 20 also controls the rotational directions 37, 39 of the intake roller 13 and the header auger 15. Moreover, the control unit 20 may control the conveyance direction 43 of the chain conveyor 42 of the grain conveyor 3. For this, the control unit 20 transmits control signals 61 to the intake roller 13, the chain conveyor 42, the center belt and the transverse conveyor belts, in particular to the actuators thereof, e.g. the hydraulic pumps 49, 50, 51. This reversal of the rotational direction 37 and the conveyance directions 43, 30, and the stopping of the transverse conveyor belts 7, 8 may take place by means of a switch element in the driver's cab 21. The switch element may be disposed on the multi-function lever 53.”

1. An arrangement for controlling the operation of a draper belt header of a combine harvester, comprising: 
a central belt conveyor (6) of the draper belt header including a drive (46) for operably driving the conveyor; 
two outer belt conveyors (7, 8) attached to a feeder house of the combine harvester (fig 2A), the feeder house comprising an adjustable height (not shown); 
an actuator for controllably adjusting the height of the feeder house (not shown); and 
a control unit (20) operable to stop the drive of the central belt conveyor or move it into a reversing mode (capability/intended use of stopping and/or reversing and/or minimizing the central belt speed is taught above) 
if the feeder house is being raised by the actuator (the condition detected / sensed by the control unit is “driving out of the crop” or “headland” (such as, the end of filed) but the “raising” the feeder house is not shown).

Füchtling teaches reversing / minimizing and stopping the central draper belt conveyor, and the capability of further controlling the side draper belts when at headland.  
(1) 	the prior art is silent on raising the header and/or feeder house at headland; and
(2)	in addition to the controller receiving headland data from a route management system, a GPS based field map, and/or from environment sensors, it is silent about detecting the height of the header / feeder house.

Sauerwein teaches that it has been known that a header / feeder house can be raised, its elevation parameter can be sensed and sent to a controller (par. 69, 86),
also, it has been known that a threshold when exceeded various controls are affected, and a center draper belt (among others) can be reversed (par. 77).

“[0069] The potentiometers 172, module 170, and header height adjustment system cooperate so that the controller of the harvesting machine automatically raises the header 40 when at least one of the arm assemblies 44,46 pivots above a predetermined angular position. Preferably, the header height adjustment system controls the header 40 in response to the cutterbar position signals received from the module. Preferably, when a voltage of one of the potentiometers 172 goes below a threshold level of about 1.5 volts, which voltage corresponds to the cutterbar assembly 48 being positioned approximately four (4) inches from the uppermost position, the controller preferably raises the header 40. However, for some aspects of the present invention, the output from the module 170 could be used for other purposes, such as triggering a warning indicator for an operator.”
“[0077] The rollers 246 are rotatably mounted between the side plates 252 by mounting the rollers 246 on respective shafts 262 and by mounting the shafts 262 onto bearings (not shown) secured in the side plates 252. The belt support 248 is attached to the side plates 252 and is spaced between the rollers 246. The center draper belt 250 comprises an endless belt with a belt body and a plurality of crop-engaging slats 264. The center draper belt 250 presents upper and lower runs 266,268. The lower run 268 extends below the belt support 248 and the upper run 266 extends above the belt support 248, with the belt support 248 being operable to restrict sagging of the upper run 266. The draper belt 250 is driven by the rear shaft 262, which is powered by a drive (not shown) so that the upper run 266 is configured to normally move in a rearward direction and the lower run 268 is configured to normally move in a forward direction. However, it is also within the scope of certain aspects of the present invention where the belt rotation direction is reversed so that the upper run 266 moves forwardly and the lower run 268 moves rearwardly (such that crop is conveyed by the lower run). While the illustrated center draper 54 is preferably centrally located relative to the rest of the header 40, it is also within the scope of the present invention where the center draper 54 is located toward one side of the header 40.”
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sense the header feeder house elevation of Füchtling in view of the teachings of Sauerwein, it would not have been outside the skill to realize that at the headland, the header should be raised and sensed to avoid damage.  

The examiner notes that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds the extremely well known knowledge that at headland the header or feeder house can be raised and its position sensed (taught by Sauerwein), therefore the belt control system of Füchtling can use not only the headland information (GPS etc.), but also the raised feeder house height parameter. 

2. The arrangement of claim 1, wherein the actuator is operable to raise the feeder house out of a working position into a headland position (already taught above in the combination).

3. The arrangement of claim 2, wherein the control unit is operable to stop the drive of the central belt conveyor or move it into the reversing mode if the feeder house is raised into the headland position (already taught above in the combination).

“(17) In another implementation, the belt speeds of the left-hand and the right-hand transverse conveyor belts and the belt speed of the center belt may be manually set in a range between the minimum belt speed and the maximum belt speed. As a result, the vehicle operator can set necessary belt speeds manually, if this is recommended because of the state of the harvest, e.g., harvest moistness, or the crop density, among other things. The vehicle operator can preferably switch between an automatic mode, in which the control unit is in control, and the manual mode.” (Füchtling)

4. The arrangement of claim 1, wherein the control unit operably actuates the drive based on an adjustment command given manually to the actuator (as taught above).

5. The arrangement of claim 1, wherein the control unit operably actuates the drive based on a position of the feeder house detected by a sensor (already discussed above).

6. The arrangement of claim 1, wherein the control unit operably actuates the drive based on an output of a headland management system (taught in Füchtling).

7. The arrangement of claim 1, wherein: the outer belt conveyors each include a drive for moving in a direction towards the central belt conveyor in a harvesting mode (Füchtling, fig 3A); and the drive of the central belt conveyor operably moves the central belt conveyor in a direction toward the feeder house in the harvesting mode (Füchtling, Fig 3A).

8. The arrangement of claim 7, wherein, after a first time delay, harvested crop located on the outer belt conveyors is discharged into the feeder house prompted by a raising of the feeder house and the control unit is operable to stop or reverse the drive of the central belt conveyor (obvious capability of the combination).

9. The arrangement of claim 8, wherein, after a second time delay, harvested crop which has accumulated below the central belt conveyor is discharged and the control unit instructs the drive of the central belt conveyor to terminate the reversing operation of the central belt conveyor (obvious capability of the combination).

10. The arrangement of claim 7, wherein the feeder house is connected to another drive which is operable in a conveying mode after a raising of the feeder house for at least a time period in which harvested crop is conveyed by the outer belt conveyors into the combine harvester (obvious capability of the combination).

11. The arrangement of claim 7, wherein: the drives of the outer belt conveyors are connected to the control unit; and the control unit is operable to shut down the drives of the outer belt conveyors after a raising of the feeder house for a time period which allows the harvested crops located on the outer belt conveyors to be discharged onto the central belt conveyor (obvious capability of the combination).

12. The arrangement of claim 1, wherein the control unit is operable to control the drive of the central belt conveyor to move into a harvesting mode in the event of a lowering of the feeder house (obvious use the central belt conveyor when in harvesting mode).

The following are already addressed above, unless otherwise noted:

13. A combine harvester, comprising: a feeder house mounted to a chassis; a draper belt header; a central belt conveyor including a drive for operably driving the conveyor; two outer belt conveyors attached to the feeder house of the combine harvester, the feeder house comprising an adjustable height; an actuator for controllably adjusting the height of the feeder house; and a control unit operable to stop the drive of the central belt conveyor or move it into a reversing mode if the feeder house is being raised by the actuator.

14. The combine harvester of claim 13, wherein the actuator is operable to raise the feeder house out of a working position into a headland position, or the control unit is operable to stop the drive of the central belt conveyor or move it into the reversing mode if the feeder house is raised into the headland position (cl. 2, 3).

15. The combine harvester of claim 13, wherein the control unit operably actuates the drive based on an adjustment command given manually to the actuator, a position of the feeder house detected by a sensor, or an output of a headland management system (cl. 15).

16. The combine harvester of claim 13, wherein: the outer belt conveyors each include a drive for moving in a direction towards the central belt conveyor in a harvesting mode; and the drive of the central belt conveyor operably moves the central belt conveyor in a direction toward the feeder house in the harvesting mode (cl. 7).

17. The combine harvester of claim 16, wherein: after a first time delay, harvested crop located on the outer belt conveyors is discharged into the feeder house prompted by a raising of the feeder house and the control unit is operable to stop or reverse the drive of the central belt conveyor; or after a second time delay, harvested crop which has accumulated below the central belt conveyor is discharged and the control unit instructs the drive of the central belt conveyor to terminate the reversing operation of the central belt conveyor (cl. 8, 9).

18. The combine harvester of claim 16, wherein the feeder house is connected to another drive which is operable in a conveying mode after a raising of the feeder house for at least a time period in which harvested crop is conveyed by the outer belt conveyors into the combine harvester (cl. 10).

19. The combine harvester of claim 16, wherein: the drives of the outer belt conveyors are connected to the control unit; and the control unit is operable to shut down the drives of the outer belt conveyors after a raising of the feeder house for a time period which allows the harvested crops located on the outer belt conveyors to be discharged onto the central belt conveyor (cl. 11).

20. A control system for controlling the operation of a draper belt header of a combine harvester, comprising: 
a central belt conveyor of the draper belt header including a drive for operably driving the conveyor; 
a pair of belt conveyors disposed on each side of the central belt conveyor, the pair of belt conveyers attached to a feeder house of the combine harvester, 
wherein the feeder house comprises an adjustable height; 
an actuator for controllably adjusting the height of the feeder house; and 
a control unit operable to stop the drive of the central belt conveyor or move it into a reversing mode if the feeder house is being raised by the actuator; 
wherein, the belt conveyors each include a drive for moving in a direction towards the central belt conveyor in a harvesting mode; 
wherein, the drive of the central belt conveyor operably moves the central belt conveyor in a direction toward the feeder house in the harvesting mode (cl. 1, 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Brimeyer et al (CA 3079457) teaches that it has been known to detect (188) when feeder house  raised / lowered (cylinder 111).

Trowbridge et al (11304370) taches that it has been known to reverse the conveyor when the harvester is in a headland mode (i.e. header/feeder raised, as known in the art):

“(27) FIG. 8 is a flow chart illustrating an exemplary method 800 for operating the systems 500, 600 and 700 for reversing the rotational direction of the auger 131. At input step 802, the operator of the combine instructs the combine to momentarily reverse the direction of the auger 131. This may be accomplished by either depressing a button, or entering a command into a graphical user interface (GUI) of the combine, for example. Alternatively, this step may be performed automatically by the controller 501 in a headland mode of the combine (described later). At decision step 804, the controller 501 (or processor associated with the controller 501) determines whether the combine is currently being operated in a harvesting mode. If the combine is not currently being operated in a harvesting mode, then the controller 501 transmits an audible or visual message on a display of the combine alerting the operator of the combine that the reverse feature is not available unless the combine is in a harvest mode, as indicated at step 806.”

Mueller et al (2018/0199508) teaches reversing the central conveyor (18) when the harvester is at headland (end of the road):

“[0018] It is, for example, possible in this manner only to start a possible harvest area measurement on a presence of a demonstrable torque at the blade drive. In addition, unwanted blank measurements with a lowered cutting unit with running drives can thus be prevented. It can specifically be favorable to slow down or even to completely stop the drives at the headland. Specifically, a stopping of the cutter bar and of the intake auger could be provided at the headland with a slowly still running reel and equally with a slowly still running intake auger. It is possible by reversing the desired revolution speed to temporarily operate a conveying device such as the intake auger, a belt conveyor and/or the inclined conveyor backward and so to automatically eliminate any harvested crop bottleneck present. It is also possible in a simple manner by means of a cutting unit arrangement in accordance with the invention to generate a signal independent of the throughput in the region of the cutting unit. This signal dependent on the throughput can be used in a variety of manners for further control work.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671